In a proceeding pursuant to article 78 of the 'CFLR to review and annul a determination of the respondent Superintendent of Schools and for other relief, petitioners appeal from a judgment of the Supreme Court, Queens County, dated June 26, 1969, which dismissed the petition. On the court’s own motion, appeal dismissed, without costs. On the argument of the appeal, respondents stated that petitioners have obtained the relief sought in their petition, namely, that their son is now attending the Junior High iSehool of their choice. Such allegation is uncontroverted by petitioners. Under the circumstances, the appeal is moot. Beldock, P. J., Christ, Brennan, Hopkins and Martuscello, JJ., concur.